DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 14 and 16 are confusing and ambiguous and are rendered indefinite. These claims states “the flow control device is or includes a flapper valve; and/or the shock absorber is or includes a spring”. The use of “is or” is unclear. The phase “and/or” means either or both of two stated possibilities/limitations can be used in the system. However both of the flow control device and shock absorber are used in the system. Examiner suggest the following amendment to claims 7, 14 and 16: --the flow control device includes a flapper valve; and the shock absorber includes a spring--. Another option is --the flow control device is a flapper valve; and the shock absorber is a spring--.
Claim Objections
Claim 8 is objected to because of the following informalities:  line 2 states “an annulus down”.  This limitation is confusing and needs to be rewritten for clarity purposes. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Badalamenti et al. PG Pub. 2006/0042798 (Badalamenti) in view of Tudor et al. PG Pub. 2005/0236154 (Tudor).
Regarding claim 1, Badalamenti discloses a method, comprising: reverse circulating cement slurry (15) down an annulus (5) defined between an inner wall of a wellbore and a tubular string (4) extending within the wellbore (Abstract; illustrated in Figs. 6-7); during the reverse circulation of the cement slurry down the annulus, closing a flow control device (22) located in the tubular string (4) to prevent, or at least reduce, flow of the cement slurry from the annulus into the tubular string (fluid flows into the casing; Par. [0069]), wherein the closure of the flow control device causes a pressure pulse in the wellbore; after closing the flow control device, stopping the reverse circulation of the cement slurry down the annulus; and during a time interval between the closure of the flow control device and the stoppage of the reverse circulation of the cement slurry down the annulus. (Par. [0069-0071; Figs. 6-7 & 11A-12). 
However, Badalamenti does not teach absorbing, using a shock absorber associated with the flow control device, the pressure pulse in the wellbore so that a pressure in the wellbore is maintained within an acceptable range.
Nonetheless, Tudor discloses an isolation assembly that utilizes a flapper valve (450) connected to a shuttle body (400). When the flapper valve is closed, fluid pressure is allowed to move the shuttle body and the closed flapper valve by overcoming a biasing force created by springs (300) which absorb the shock. (Par. [0044-0046; Fig. 2).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Badalamenti flapper with a shuttle body and spring as taught by Tudor for the purpose of moving a closed valve while absorbing the pressure created by the 
Regarding claims 2 and 9, Badalamenti discloses during the circulation of the cement slurry down the annulus, determining that a level of the cement slurry in the annulus and/or the tubular string has reached a threshold; wherein the flow control device is closed in response to the determination that that the level of the cement slurry in the annulus and/or the tubular string has met the threshold. (Par. 0071]; Fig. 12). The threshold is when the reactive material (28) which holds the flapper open is dissolved by fluid causing the flapper (22) to close.
Regarding claims 3 and 10, Badalamenti discloses determining that the level of the cement slurry in the annulus and/or the tubular string has met the threshold comprises disengaging a retainer (28) that, when engaged, holds the flow control device open. (Par. 0071]; Fig. 12).
Regarding claims 5 and 12, Tudor discloses the flow control device (450) is movable relative to the tubular string (210) upon closure of the flow control device and in response to the resulting pressure pulse in the wellbore; and wherein absorbing, using the shock absorber (300) associated with the flow control device, the pressure pulse in the wellbore comprises dampening movement of the flow control device relative to the tubular string using the shock absorber. (Par. [0044-0046; Fig. 2).
Regarding claims 6 and 13, Tudor discloses all of the elements and will be able to maintain the wellbore pressure is the shock absorber (300) above a pore pressure of a subterranean formation through which the wellbore extends; and below a fracturing pressure of the subterranean formation. (Fig. 2)
Regarding claims 7, 14 and 16, Tudor discloses the flow control device is or includes a flapper valve (450); and/or the shock absorber is or includes a spring (300). (Fig. 2).
Regarding claim 8, Badalamenti discloses a system, comprising: a tubular string (4) extending within a wellbore, wherein an annulus (5) down which cement slurry (15) is adapted to be reverse circulated is defined between the tubular string and an inner wall of the wellbore (Abstract; illustrated in Figs. 6-7); and a downhole tool (22) located in the tubular string (4), the downhole tool comprising: a flow control device (22) adapted to be closed during the reverse circulation of the cement slurry down the annulus to prevent or at least reduce, flow of the cement slurry from the annulus into the tubular string, wherein the closure of the flow control device causes a pressure pulse in the wellbore, and wherein, after the closure of the flow control device, the reverse circulation of the cement slurry down the annulus is adapted to be stopped. (Par. [0069-0071; Figs. 6-7 & 11A-12).
However, Badalamenti does not teach a shock absorber associated with the flow control device, wherein, during a time interval between the closure of the flow control device and the stoppage of the reverse circulation of the cement slurry down the annulus, the shock absorber is adapted to absorb the pressure pulse in the wellbore so that a pressure in the wellbore is maintained within an acceptable range.
Nonetheless, Tudor discloses an isolation assembly that utilizes a flapper valve (450) connected to a shuttle body (400). When the flapper valve is closed, fluid pressure is allowed to move the shuttle body and the closed flapper valve by overcoming a biasing force created by springs (300) which absorb the shock. (Par. [0044-0046; Fig. 2).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Badalamenti flapper with a shuttle body and spring as taught by 
Regarding claim 15, Badalamenti discloses an apparatus, comprising: a tubular housing (4); a flow control device (22) extending within the tubular housing, wherein the flow control device is axially movable within the tubular housing in at least a first direction, and wherein the flow control device is closable to prevent, or at least reduce, fluid flow through the tubular housing in the first direction; a retainer (28) that, when engaged, holds the flow control device open, wherein the retainer is adapted to be disengaged when a characteristic of a fluid in the tubular housing has reached a threshold. (Par. [0069-0071; Figs. 6-7 & 11A-12).
However, Badalamenti does not teach a shock absorber associated with the flow control device, wherein, upon closure of the flow control device, the shock absorber is adapted to dampen the axial movement of the flow control device within the tubular housing in the first direction.
Nonetheless, Tudor discloses an isolation assembly that utilizes a flapper valve (450) connected to a shuttle body (400). When the flapper valve is closed, fluid pressure is allowed to move the shuttle body and the closed flapper valve by overcoming a biasing force created by springs (300) which absorb the shock. (Par. [0044-0046; Fig. 2).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Badalamenti flapper with a shuttle body and spring as taught by Tudor for the purpose of moving a closed valve while absorbing the pressure created by the fluid.  This would achieve the predictable result diminishing the pressure flux caused by the fluid contacting the closed flapper as well as the fluid in the annulus.
Regarding claim 17, Badalamenti discloses a first internal chock (the upper tapered section of sleeve 202 can be considered a chock; Fig. 2) integrally formed with, or at least fixedly attached to, the tubular housing; wherein the shock absorber (303) is compressed between the internal chock and the flow control device when the flow control device moves axially in the first direction. (Fig. 2).
Allowable Subject Matter
Claims 4, 11 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676